 

UNITED STATES DISTRICT COURT !
SOUTHERN DISTRICT OF NEW YORK i

ee ee eee eee ee ee ee ee ee ee ee ee eee ee ee ee eee x 0 ae earns SHAE CM SIRS READE RAERN HD YT eee HM
Hert. i:

LINDA J. MANN, 4 APR 0.6 2020 |

   

Plaintiff, ; MEMORANDUM DECISION
AND ORDER
-against-

17 Civ. 2306 (GBD) (KNF)
NANCY A. BERRYHILL, Acting Commissioner of

Social Security,
Defendant.

GEORGE B. DANIELS, United States District Judge:

On March 30, 2017, Plaintiff Linda J. Mann commenced this action against Defendant
Nancy A. Berryhill, Acting Commissioner of Social Security, pursuant to Section 205 (g) of the
Social Security Act, 42 U.S.C. § 405(g), seeking review of an administrative law judge’s decision
denying Plaintiff disability insurance benefits. (Compl., ECF No. 1.) Plaintiff moved for judgment
on the pleadings pursuant to Federal Rule of Civil Procedure 12(c) on September 29, 2017. (Notice
of Mot. for J. on the Pleadings, ECF No. 14.) About two months later, a Stipulation and Order
was entered, directing the case to be remanded to the Commissioner for further administrative
proceedings followed by the judgment. (Stip. and Order dated Nov. 27, 2017, ECF No. 16.) On
January 3, 2018, a Stipulation and Order was entered that the Commissioner will pay $3,700 in
attorney’s fees and expenses and $400 in costs, in full satisfaction of Plaintiff's application for
attorney’s fees, as well as expenses and costs under the Equal Access to Justice Act, 28 U.S.C,
§ 2412. (Stip. and Order dated Jan. 3, 2018, ECF No. 18.) Plaintiff now moves for an award of
attorney’s fees of $21,597.50, which she contends represents 25% of the retroactive benefits
awarded the plaintiff upon remand pursuant to 42 U.S.C. § 406(b). (N otice of Mot. for Att’y’s

Fees, ECF No. 26.)

 

 
Before this Court is Magistrate Judge Kevin N. Fox’s October 23, 2019 Report and
Recommendation (the “Report’’), recommending that Plaintiff's unopposed motion for attorney’s
fees be granted.' (Report, ECF No. 31, at 6.) Magistrate Judge Fox advised the parties that,
pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b), failure to file timely
objections to the Report would constitute a waiver of those objections on appeal. (/d. at 7.) No
objections have been filed. Having reviewed the Report for clear error, this Court ADOPTS the
Report in full.

I, LEGAL STANDARD

A court “may accept, reject, or modify, in whole or in part, the findings or
recommendations” set forth in a magistrate judge’s report. 28 U.S.C. § 636(b)(1)(C). A magistrate
judge’s report to which no objections are made is reviewed for clear error. See Edwards v. Fischer,
414 F, Supp. 2d 342, 346-47 (S.D.N.Y. 2006) (citations omitted). Clear error is present when,
“upon review of the entire record, [the court is] left with the definite and firm conviction that a
mistake has been committed.” United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006) (citation and
internal quotation marks omitted).

Il. THE REPORT CORRECTLY CALCULATES PLAINTIFE’S
ATTORNEY’S FEES

Magistrate Judge Fox conducted a thorough and careful inquest and issued the Report,
recommending that this Court award attorney’s fees in the amount of $21,597.50 under 42 U.S.C.
§ 406(b). (Report at 6.) This Court has reviewed the Report, and finds no error, clear or otherwise.
Accordingly, this Court adopts Magistrate Judge Fox’s recommended attorney’s fees for the

reasons stated in the Report.

 

' The relevant factual and procedural background is set forth in greater detail in the Report and is
incorporated by reference herein.

 
Il. CONCLUSION

Magistrate Judge Fox’s Report is ADOPTED. Plaintiffs motion for attorney’s fees, (ECF
No. 26), is GRANTED. Defendant is ordered to pay Plaintiff $21,597.50 in attorney’s fees. The

Clerk of the Court is directed to close the motion accordingly.

Dated: New York, New York
April 6, 2019
SOLORDERED.

Gras, B Davao

GOR B. DANIELS

ited States District Judge

 

 

 
